Title: From James Madison to Richard Cutts, 30 September 1811
From: Madison, James
To: Cutts, Richard


Dear Sir,Montpelier, Sepr. 30. 1811
I have received your favor of  with the pleasure I could not but feel in learning that the accident to your shoulder was so far advanced towards a cure. It is with a very different feeling I am given to understand that any doubt exists as to your coming to Washington this winter, where besides considerations of a public nature, the social ones would be so interesting to us. I shall not give up the hope that you will not yield to obstacles which may not be absolutely unsurmountable and that we may even have you and your family with us at an earlier day than that to which you have limited the chance of the gratification.
Nothing has occurred latterly to vary the complexion of our foreign prospects, beyond what you will have gathered from the printed accounts. If a change takes place in the British Cabinet or France should disappoint the calculations somewhat encouraged by recent appearances, Congress will probably have occasion for all their wisdom and patriotic energy. From the accounts of latest date, it would seem that the insane sovereign of Great Britain cannot long be in the way, of better councils, in case his successor should be disposed to adopt them toward this country.
We are in the moment of setting out for Washington, and in the hurry incident to it. We are all well except J. Payne, whose indisposition has settled into an ague and fever. This is his well day and I hope his sick one tomorrow may not disqualify for a short ride from my brother’s to Dr. Winston’s.
Accept for Mrs. Cutts and yourself our affectionate regards and wishes.
James Madison.
